UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Annual Report to Shareholders Deutsche Mid Cap Value Fund (formerly DWS Mid Cap Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 41 Tax Information 42 Advisory Agreement Board Considerations and Fee Evaluation 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more- established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Process In choosing stocks, we focus on individual security selection rather than industry selection. We use an active process that combines financial analysis with company visits to evaluate management and strategies. Company research lies at the heart of the investment process. We emphasize individual selection of stocks across all economic sectors, focusing on companies that we believe have strong management, identifiable catalysts (e.g., acquisitions or new products) and valuations that offer an attractive risk/reward trade-off. We utilize multiple sources for idea generation, as we believe quantitative screens by themselves are not robust enough to consistently source attractive investment ideas. Deutsche Mid Cap Value Fund returned 14.38% (unadjusted for sales charges) during the 12-month period ended November 30, 2014. The fund underperformed the 17.02% return of its benchmark, the Russell Midcap® Value Index, but it outperformed the 11.59% average return of the funds in its peer group, Morningstar Mid-Cap Value Funds. Mid-cap value stocks performed very well during the past 12 months, outpacing both the 15.62% return of large-cap value stocks, as gauged by the Russell 1000® Value Index, and the 3.36% return of small-cap value stocks, as measured by the Russell 2000® Value Index. Mid-cap value stocks were in the "sweet spot" of investor preferences during the period. On one hand, the asset class was in a position to benefit from the relative strength of the U.S. economy by virtue of having greater domestic exposure than large-cap stocks. On the other, mid-cap value stocks did not face the same adverse impact of the strong U.S. dollar as large caps, nor did they suffer from the valuation concerns that pressured the performance of small caps. Mid-cap value stocks have outperformed over the long term as well: in the 10-year period ended November 30, 2014, the Russell MidCap Value Index produced an average annual return of 9.76%, which compares with returns of 6.85% for the Russell 1000 Value Index and 7.59% for the Russell 2000 Value Index. Performance Attribution We employ a bottom-up, research-driven approach and a focus on higher-quality, undervalued companies. While this approach has worked well over time, it did not translate to outperformance during the past year. One of the most important factors in the fund’s underperformance relative to the benchmark was its underweight position in real estate investment trusts (REITs) and utilities, both of which have above-average sensitivity to interest rates. Bond yields fell during the course of the year, which helped both of these sectors to deliver robust, market-beating performance. The fund was unable to participate in these gains, since it holds only one REIT and averaged a position in utilities that was about eight percentage points below that of the benchmark. The rationale for these underweights was that we did not see a compelling opportunity in either sector given their underlying valuations. Believing the disparity between above-average valuations and below-average growth is even more pronounced following the sectors’ outperformance of the past year, we retained the underweight positions at the close of the period. Stock selection also played a role in the fund’s underperformance. Our stock picks underperformed in the industrials sector, with three positions playing a role in the shortfall. The largest individual detractor was ADT Corp.,* which came under pressure from questions about its business model. We sold the stock from the fund before the end of the period. The Babcock & Wilcox Co., a nuclear engineering firm, and Crane Co., a designer and manufacturer of engineered industrial products, also weighed on performance within industrials. The energy sector was an additional source of weakness for the fund due to the underperformance of QEP Resources, Inc., Superior Energy Services, Inc. and Cimarex Energy Co., all of which were hit harder by the downturn in oil prices than the sector as a whole. Outside of these two sectors, the largest detractor was the housing-products company Owens Corning.* While the housing market remained strong, the lack of severe storms in 2014 has led to lower-than-expected sales for the company. * Not held in the portfolio as of November 30, 2014. "We employ a bottom-up, research-driven approach and a focus on higher-quality, undervalued companies." On the plus side, the fund had a number of strong individual contributors during the period. AerCap Holdings NV, an aircraft leasing company, was the top contributor to our 12-month results. The company announced its intention to acquire International Lease Finance Corp. from AIG, Inc., which vaulted it to one of the leading players in its industry. Our bottom-up process also delivered the best results in the information technology and consumer discretionary sectors. In technology, Global Payments, Inc. was the most significant contributor to performance. Global Payments underperformed during 2012 and 2013 on expectations that rising competition would hurt its business, but we liked the stock on the basis of its intelligent acquisition strategy and strong market positioning. The company has exceeded earnings expectations in 2014, and its shares have rallied substantially. Our results within the consumer discretionary group were propelled by the outperformance of Hanesbrands, Inc., a long-term winner for the fund, and the online travel booking site Expedia, Inc. We saw value in Expedia, as investors tend to overlook the stock on the belief that Priceline.com is the dominant player in the category. In contrast, we viewed Expedia as a well-managed business that was likely to deliver good results. The company indeed exceeded earnings expectations, and the stock responded in kind. Elsewhere in the fund, CareFusion Corp.* and Covanta Holdings Corp. boosted the fund’s performance in the health care and utility sectors, respectively. Ten Largest Equity Holdings at November 30, 2014 (30.8% of Net Assets) 1. Sealed Air Corp. Manufacturer of protective and specialty packaging products 3.5% 2. Ross Stores, Inc. Operates a multi-chain of retail stores 3.4% 3. Covanta Holding Corp. Conducts operations in waste disposal, energy services and specialty insurance 3.4% 4. Synchrony Financial Operates as a consumers financial services company 3.2% 5. Global Payments, Inc. Provides electronic transaction processing, information systems and services 3.0% 6. Visteon Corp. Supplies automotive systems, modules and components to vehicle manufacturers 2.9% 7. CNO Financial Group, Inc. Provides insurance products and services 2.9% 8. Newell Rubbermaid, Inc. Manufacturer and marketer of consumer products 2.9% 9. HealthSouth Corp. Provides outpatient surgery 2.8% 10. Omnicare, Inc. Provider of pharmacies and related services 2.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Outlook and Positioning In terms of its sector positioning, the fund holds the largest overweights in the consumer discretionary, materials and information technology sectors, and its most significant underweights are in financials and utilities. These weightings aren’t top-down sector calls, but rather a residual effect of our bottom-up stock selection process. Although investors grew more risk-averse during the second half of the reporting period, we believe that overall conditions remain supportive for equities. The U.S. economy continues to grow and add jobs, but growth is unlikely to experience the type of "boom" that would prompt the U.S. Federal Reserve Board (the Fed) to raise interest rates at a faster pace than investors expect. At the same time, we do not foresee the type of downturn in Asia or Europe that would spark a broader, global recession. We believe this provides a particularly favorable backdrop for companies in the industrials sector, which tend to have above-average economic sensitivity. At the same time, however, an improving job market may eventually lead to wage pressures for companies across all sectors. We are keeping a close eye on this issue, and we have favored companies with the ability to offset the potential for rising labor costs. The short-term outlook remains somewhat shaky given the growing role of headline risk in market performance during the second half of the period, but we believe the recent volatility also created a growing number of medium-to-longer-term opportunities among individual stocks. Choppier market conditions also indicate a potential shift away from the environment of recent years, during which the "rising tide" of broader market gains blurred the lines of performance between higher- and lower-quality stocks. Now, we believe active management and an emphasis on fundamentals will become essential for identifying the true values in the mid-cap space. We welcome this shift, as it provides greater latitude for us to add value through fundamental research and individual stock selection. Portfolio Manager Richard Glass, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2013 with 22 years of industry experience. Previously, he was lead portfolio manager and Managing Partner of Lockwell Investments, LLC, managing US Small Cap Value and US Small Mid Cap Value strategies. Prior to founding Lockwell in August of 2010, he was a Managing Director and portfolio manager for small- and mid-cap value strategies at Morgan Stanley Investment Management from November 2002 to July 2010. Before joining Morgan Stanley, he held positions with Neuberger Berman and with Wood, Struthers and Winthrop. — BS in Economics, University of Pennsylvania. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000 Value Index. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The Morningstar Mid-Cap Value categoryincludes mid-cap value portfolios that focus on medium-size companies and other portfolios that own a mix of small-, mid- and large-cap stocks. All funds in the category look for U.S. stocks that are less expensive or growing more slowly than the market. The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer discretionary sector consists of companies that produce goods and services that are not necessities in everyday life. Real estate investment trusts (REITs) own and often operate income-producing commercial real estate, including office and apartment buildings, hospitals, shopping centers, hotels, storage facilities and other commercial properties. Performance Summary November 30, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 14.38% 15.61% 8.23% Adjusted for the Maximum Sales Charge (max 5.75% load) 7.80% 14.25% 7.54% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 13.52% 14.70% 7.45% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 10.52% 14.58% 7.45% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 13.48% 14.72% 7.45% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.48% 14.72% 7.45% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 No Sales Charges 14.08% 15.33% 7.93% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 No Sales Charges 14.65% 15.88% 8.57% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 11/30/14 No Sales Charges 14.65% 15.92% 8.63% Russell Midcap® Value Index† 17.02% 18.45% 8.87% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 1.31%, 2.16%, 2.06%, 1.61%, 1.08% and 0.98% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of Deutsche Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through November 30, 2014, which is based on the performance period of the life of the Fund. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000® Value Index. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 11/30/14 $ 11/30/13 $ Distribution Information as of 11/30/14 Income Dividends, Twelve Months $ Investment Portfolio as of November 30, 2014 Shares Value ($) Common Stocks 96.0% Consumer Discretionary 16.6% Auto Components 4.8% Tenneco, Inc.* Visteon Corp.* Hotels, Restaurants & Leisure 1.4% The Wendy's Co. Household Durables 2.9% Newell Rubbermaid, Inc. Internet & Catalog Retail 2.1% Expedia, Inc. Specialty Retail 3.4% Ross Stores, Inc. Textiles, Apparel & Luxury Goods 2.0% Hanesbrands, Inc. Consumer Staples 2.2% Food Products Ingredion, Inc. Energy 5.0% Energy Equipment & Services 1.5% Superior Energy Services, Inc. Oil, Gas & Consumable Fuels 3.5% Cimarex Energy Co. QEP Resources, Inc. Financials 23.9% Banks 4.9% First Republic Bank Investors Bancorp., Inc. Capital Markets 2.1% Lazard Ltd. "A" Consumer Finance 3.2% Synchrony Financial* Insurance 11.1% CNO Financial Group, Inc. Hartford Financial Services Group, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. XL Group PLC Real Estate Investment Trusts 2.3% Plum Creek Timber Co., Inc. (REIT) Thrifts & Mortgage Finance 0.3% Walker & Dunlop, Inc.* Health Care 7.6% Health Care Providers & Services 5.5% HealthSouth Corp. Omnicare, Inc. Life Sciences Tools & Services 2.1% PerkinElmer, Inc. Industrials 16.4% Commercial Services & Supplies 3.4% Covanta Holding Corp. Electrical Equipment 2.3% The Babcock & Wilcox Co. Machinery 6.4% Crane Co. Stanley Black & Decker, Inc. Xylem, Inc. Marine 1.7% Kirby Corp.* Trading Companies & Distributors 2.6% AerCap Holdings NV* Information Technology 15.2% Communications Equipment 4.9% Harris Corp. Juniper Networks, Inc. Electronic Equipment, Instruments & Components 4.8% Dolby Laboratories, Inc. "A" Zebra Technologies Corp. "A"* IT Services 5.5% Convergys Corp. Global Payments, Inc. Materials 8.8% Chemicals 5.3% Ashland, Inc. Celanese Corp. "A" Containers & Packaging 3.5% Sealed Air Corp. Utilities 0.3% Electric Utilities Northeast Utilities Total Common Stocks (Cost $178,923,658) Cash Equivalents 4.2% Central Cash Management Fund, 0.06% (a) (Cost $9,479,403) % of Net Assets Value ($) Total Investment Portfolio (Cost $188,403,061)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $188,550,762. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $39,486,056. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $44,859,602 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,373,546. (a)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
